UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of June 2013 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Condensed Unaudited Interim Consolidated Balance Sheets Condensed Unaudited Interim Consolidated Statements of Earnings Condensed Unaudited Interim Consolidated Statements of Comprehensive Loss Condensed Unaudited Interim Consolidated Statements of Change in Shareholder’s Equity Condensed Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On June 26, 2013, EXFO Inc., a Canadian corporation, reported its results of operations for the third fiscal quarter ended May 31, 2013. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2013 fiscal year. This press release and information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2013 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 32 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title: President and Chief Executive Officer Date: June 28, 2013 Page 2 of 32 Table of Contents EXFO Reports Third-Quarter Results for Fiscal 2013 § Sales reach US$58.9 million § Bookings attain US$61.8 million (book-to-bill ratio of 1.05) § Adjusted EBITDA totals US$3.1 million QUEBEC CITY, CANADA, June 26, 2013 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the third quarter ended May31,2013. Sales reached US$58.9 million in the third quarter of fiscal 2013 compared to US$59.5 million in the third quarter of 2012 and US$62.6million in the second quarter of 2013. Bookings attained US$61.8 million in the third quarter of fiscal 2013 for a book-to-bill ratio of 1.05 compared to US$57.5 million in the same period last year and US$53.4 million in the second quarter of 2013. Gross margin* amounted to 61.7% of sales in the third quarter of fiscal 2013 compared to 60.4% in the third quarter of2012 and 62.2% in the second quarter of 2013. IFRS net loss in the third quarter of fiscal 2013 totaled US$0.9 million, or US$0.01 per share, compared to a net loss of US$3.7 million, or US$0.06 per share, in the same period last year and net earnings of US$39,000, or US$0.00 per diluted share, in the second quarter of 2013. IFRS net loss in the third quarter of 2013 included US$1.5million in after-tax amortization of intangible assets, US$0.4 million in stock-based compensation costs and a foreign exchange gain of US$0.3 million. Adjusted EBITDA** totaled US$3.1 million, or 5.3% of sales, in the third quarter of fiscal 2013 compared to -US$0.5million, or -0.8% of sales, in the third quarter of 2012 and US$4.4million, or 7.1% of sales, in the second quarter of 2013. “Although we increased bookings 7% year-over-year and 16% sequentially in the third quarter, our financial performance clearly ended below our expectations,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “Network operator spending remained muted in the telecom industry with bookings soft in EMEA and uneven in Asia-Pacific, while rather strong in the Americas based on 4G/LTE and 100G deployments. Given market uncertainty, we reduced our SG&A and net R&D expenses by $7.5 million after nine months into fiscal 2013 —despite normal salary increases and inflation — without sacrificing the growth engine of the company. I am confident that our enhanced competitive position, sharpened market focus and newly launched products will combine with strong industry fundamentals to deliver robust revenue growth and profitability in the near future.” Page 3 of 32 Table of Contents Selected Financial Information (In thousands of US dollars) Q3 2013 Q2 2013 Q3 2012 Sales $ $ $ Gross margin* $ $ $ % % % Other selected information: IFRS net earnings (loss) $ ) $
